Citation Nr: 1611588	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  05-37 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to exposure to ionizing radiation and/or asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1972 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Huntington, West Virginia, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for lung cancer.

The Veteran testified at a July 2009 hearing held before a Veterans Law Judge (VLJ) at the RO; a transcript of the hearing is associated with the claims file.  The hearing included asbestosis.  In January 2014, the Board informed the Veteran that the VLJ who had presided over the hearing was no longer employed by the Board, and hence could not participate in the adjudication of the claim as required.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.707.  He was therefore offered an opportunity for a new hearing, and the Veteran requested such in February 2014.  The second hearing, before the undersigned VLJ, was held in July 2015; a transcript of the hearing is of record.

The Board notes that at the July2015 hearing, the Veteran indicated a desire to discuss two issues involving allegations of negligence on the part of VA and entitlement to benefits under 38 U.S.C.A. § 1151.  These matters were denied in an earlier September 2011 Board decision, in which the current appeal was remanded for development.  He has also submitted correspondence indicating his belief that the 38 U.S.C.A. § 1151 issues remain on appeal.  This is not so.  The Board denial was not appealed, and is final.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  Moreover, the Veteran did not file to reopen claims with regard to those issues at the hearing, but instead stated he would discuss such with his representative.


The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has alternatively alleged that his post-lobectomy lung cancer was caused by exposure to radiation or asbestos in service.  His allegations regarding radiation have been fully developed.  However, allegations with regard to asbestos require further action.

The Veteran's personnel record and his own statements demonstrate that he served as a sonar technician (subsurface) (STS).  An STS carries a "high probability" of exposure to asbestos in the performance of his duties.  VA Adjudication Procedures Manual M21-1, IV.ii.1.l.3.c.  There is therefore strong evidence of an in-service injury.  Further, a diagnosis of a condition acknowledged to be related to exposure to asbestos, lung cancer, is well established.  VA Adjudication Procedures Manual M21-1, IV.ii.2.C.2.b.  Under such circumstances, a VA examination and medical opinion are required.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records from the VA medical center in Huntington, West Virginia, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record,.




2.  Schedule the Veteran for a VA respiratory disease examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete file, relevant documents must be printed and provided for review.

The examiner must opine as to whether it is at least as likely as not that the Veteran's lung cancer was caused or aggravated by military service, to include likely exposure to asbestos.  The examiner need not consider exposure to radiation in rendering an opinion.  A full and complete rationale for all opinions expressed is required.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




